Citation Nr: 0406268	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  97-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee anterior cruciate ligament tear, 
with an osteochondral fracture of the medial femoral condyle, 
post operative residuals of a partial menisectomy, and 
degenerative joint disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to payment of monetary compensation from 
January 6 to March 1, 1999, for convalescence following right 
knee surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   

The correspondence dated in March 2001 failed to meet the 
notification requirements of the VCAA.  In this regard, the 
letter failed to inform the veteran of the specific evidence 
needed to substantiate the increased rating claim, and it 
failed to notify the appellant of what specific evidence he 
was responsible for securing, and failed to notify him of 
what specific evidence VA would secure on his behalf.  The 
letter also failed to tell the appellant to submit all 
evidence in his possession that he believed was pertinent to 
his claim.

The Board also finds that additional development is necessary 
before the duty to assist the veteran in obtaining evidence 
is met.  Specifically, the veteran last underwent a VA 
examination June 2000.  In view of the length of time that 
has past since the veteran's knee was examined, it is 
possible that those findings may not be an accurate 
reflection of the current level of impairment.  As such, the 
veteran should be afforded an examination to obtain more 
recent findings.

The Board notes that the veteran's appeal related to an 
increased evaluation for a right knee disorder was perfected 
in May 1997.  While it would have been impossible prior to 
November 2000 to provide VCAA notice to the veteran in the 
chronological manner set forth at 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003), the RO should address 
whether any prejudice to the veteran exists in issuing notice 
after the June 1996 rating decision particularly in light of 
the rating decisions in September 2001 and August 2003, and 
the August 2003 supplemental statement of the case.

In addition, the RO is advised to obtain records of any 
ongoing treatment he received during the pendency of this 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

A review of the file reveals that an August 2003 rating 
decision awarded the veteran a temporary total rating for 
convalescence following right knee surgery for the period 
from January 6, to March 1, 1999.  In a statement from the 
veteran received in September 2003, he expressed his 
disagreement with the fact that he only received one month of 
monetary compensation.  Although the RO responded with a 
letter explaining how compensation is paid and invited him to 
submit a formal notice of disagreement (NOD), the Board finds 
no basis for requesting a second NOD when the veteran clearly 
expressed in disagreement in the September 2003 statement.

In cases such as this when a notice of disagreement has been 
received, the appellate process has commenced and the veteran 
is entitled to a statement of the case on the issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide the 
issue on the merits, the issue is to be remanded to the RO 
for additional action. 

According, this case is REMANDED to the RO for the following 
action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
right knee disability since March 1999 
and ask him to sign the appropriate 
releases.  Thereafter, any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003.  The RO 
should address whether the appellant was 
prejudiced by VA's failure to issue a 
VCAA notice letter until after the June 
1996 rating decision. 

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded an orthopedic examination to 
determine the nature and severity of his 
right knee disability.  All tests and 
studies deemed necessary to make this 
determination should be ordered.  The 
claims folder must be made available to 
the physician for review.  A notation 
that this record review took place should 
be included in the physician's report.

The report must include range of right 
knee motion with notations as to the 
degree of motion at which the veteran 
experiences pain, if any.  The physician 
should identify and completely describe 
any other current symptomatology, 
including any functional loss of the 
right knee due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups, and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  The examiner 
should discuss factors associated with 
disability from arthritis, such as 
objective indications of pain on pressure 
or manipulation, and muscle spasm.  If 
there is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner must 
specifically address the degree of, or 
absence of, subluxation or lateral 
instability related to the service 
connected right knee disorder.  If 
subluxation or instability is found the 
degree of impairment should be 
characterized as slight, moderate, or 
severe.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The RO should also furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to monetary 
benefits for the period from January 1, 
to March 1, 1999, for convalescence 
following right knee surgery.  If, and 
only if, a timely substantive appeal is 
filed, the issue should be certified to 
the Board for appellate consideration.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




